DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered as follows:
Applicant argues that the claim objection for claim 1 should not be maintained in view of the amendments. This argument is persuasive in view of the amendment. Therefore, the objection is not maintained.
Applicant argues that the 35 USC 102 rejection for claim 1 should not be maintained in view of “the recited step (c) including (c1) and (c2) and the recited step (d) including (dl) and (d2) are steps taken before any anti-collision detection even started. The purpose of steps (c) and (d) is to find out the number of the block information needed for satisfying the safety distance before starting any anti-collision detection so as to significantly reduce the system machining calculation. The purpose of steps (c) and (d) is to determine whether and when to start the anti-collision detection and also what information is exactly needed for the anti-collision detection.” Applicant argues “what Yamaguchi's Fig. 7b-8d is describing is the actual anti-collision detection process itself. It is a feedback process in which simulation of a future machining path is performed in order to determine whether the machine tool should move forward or remain in place at a present time. Applicant respectfully submits that Yamaguchi's Fig. 7b-8d does not involve calculation of the recited stop distance according to speed value, delay distance, safety distance, accumulated distance and does not compare accumulated distance to safety distance. Applicant further respectfully submits that Yamaguchi's Fig. 7b-8d is not a process or steps designed to preemptively enhance the anti-collision detection like the recited steps (c) and (d).” This argument is persuasive. Therefore the rejection is not maintained.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 4, Page 3, Line 1 the number “3” has been changed to “1”.
The application has been amended as follows: Claim 6, Page 4, Line 1 the number “5” has been changed to “1”.
The application has been amended as follows: Claim 7, Page 4, Line 1 the number “5” has been changed to “1”.
Allowable Subject Matter
Claims 1, 4, and 6-10 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664